In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
MARIANNE ARCHAMBO,         *
                           *                         No. 12-291V
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *                         Filed: May 13, 2013
                           *
SECRETARY OF HEALTH        *                         Attorneys’ fees and costs; stipulation of
AND HUMAN SERVICES,        *                         facts; award in the amount to which
                           *                         respondent has not objected
               Respondent. *
                           *
*************************

Dennis Woody, Woody & Falkenbach, Media, PA, for Petitioner;
Jennifer L. Reynaud, U.S. Department of Justice, Washington, DC, for Respondent.

                   UNPUBLISHED DECISION ON FEES AND COSTS1

       Petitioner, Marianne Archambo, filed a stipulation of facts concerning final attorneys’
fees and costs in the above-captioned matter on May 2, 2013. Previously, Ms. Arachambo
informally submitted a draft application for attorneys’ fees and costs to respondent for review.
Upon review of petitioner’s application, respondent raised objections to certain items. Based on
subsequent discussions, petitioner amended her application to request $41,590.76, an amount to
which respondent does not object. The Court awards this amount.

        On May 7, 2012, Ms. Arachambo filed for compensation alleging that she was injured by
the influenza vaccine she received. Ms. Arachambo received compensation based upon the
parties’ stipulation. Decision, filed April 29, 2013. Because Ms. Arachambo received
compensation, she is entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

        Ms. Arachambo seeks a total of $41,590.76 in attorneys’ fees and costs for her counsel.
In compliance with General Order No. 9, Ms. Arachambo filed a statement on May 10, 2013
indicating that she incurred no out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        After reviewing the request, the court awards a check made payable to petitioner and
petitioner’s attorney in the amount of $41,590.76 for attorneys’ fees and other litigation costs.
The court thanks the parties for their cooperative efforts in resolving this matter.

       The Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                      s/Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.


                                                 2